UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6671



RICHARD PADGETT,

                                              Petitioner - Appellant,

          versus


WILLIE WELDON, Warden of Lieber Correctional
Institution; CHARLES M. CONDON, Attorney Gen-
eral of the State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-97-3922-9-20RB)


Submitted:   August 22, 2000             Decided:   September 12, 2000


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Padgett, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Padgett seeks to appeal the district court’s order on

remand denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 2000).   We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.    See Padgett v. Weldon, No. CA-97-

3922-9-20RB (D.S.C. May 1, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2